IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50742
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CESAR VELASCO-RODRIGUEZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-02-CR-405-ALL-PRM
                       --------------------
                         February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Cesar Velasco-Rodriguez (“Velasco”) pleaded guilty to

illegal reentry into the United States after having been

deported, a violation of 8 U.S.C. § 1326, and was sentenced to

18 months in prison and three years of supervised release.     He

now appeals his sentence.

     Velasco contends that his prior felony conviction in

California of possession of narcotic controlled substance did

not qualify as an “aggravated felony” under § 2L1.2(b)(1)(C)

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50742
                                -2-

(Nov. 2001), so as to warrant an eight-level offense-level

increase.   His arguments regarding the guideline definitions of

“drug trafficking offense” and “aggravated felony” recently were

rejected in United States v. Caicedo-Cuero, 312 F.3d 697, 706-11

(5th Cir. 2002).   The district court did not err in applying the

eight-level adjustment.   See id.

     AFFIRMED.